Exhibit 10.26


SECOND AMENDED AND RESTATED DEALER MANAGER AGREEMENT
December 23, 2019
Black Creek Capital Markets, LLC
518 17th Street, 17th Floor
Denver, CO 80202


Black Creek Exchange LLC, a Delaware limited liability company (the "Company"),
is offering for sale from time to time, either directly or through wholly-owned
subsidiaries, in one or more private placements (each, a "Private Placement,"
and collectively, the "Private Placements") of beneficial interests (each, an
"Interest" and, collectively, the "Interests") in specific Delaware statutory
trusts (each, a "Trust" and collectively, the "Trusts") reflecting an indirect
ownership of up to $1,000,000,000 of Interests (measured from March 2, 2016,
which was the date the original Dealer Manager Agreement with respect to the
Private Placements was executed, such date is the “Program Launch Date”) ,
pursuant to the Confidential Program Description Memorandum, dated as of
September 1, 2017 (as may be amended or supplemented from time to time, the
"Memorandum"). The Company is a wholly-owned subsidiary of Black Creek
Diversified Property Operating Partnership LP, a Delaware limited partnership
(the "Operating Partnership"). The Operating Partnership is the entity through
which Black Creek Diversified Property Fund Inc., a Maryland corporation ("Black
Creek Diversified Property Fund" or "DPF"), its general partner, conducts
substantially all of its business and owns substantially all of its assets. An
Interest is an interest in a master Trust that will beneficially own either (i)
a series of Trusts, each of which will hold one commercial property (each, a
"Property" and collectively, the "Properties"); or (ii) a Property directly.
Information regarding each Property in which Interests will be offered will be
included in a property-specific supplement (the "Property Supplement") to the
Memorandum. Each Private Placement is intended to be exempt from the
registration requirements of the Securities Act of 1933, as amended (the
"Securities Act"). The Private Placements will be made only to "accredited
investors," as that term is defined in Rule 501(a) of Regulation D ("Regulation
D") promulgated under the Securities Act ("Accredited Investors").
The required minimum net equity investment per investor for a particular
Property will be set forth in the Property Supplement relating to that Property
and any applicable Modified Fee Supplement, if any, for that investor. However,
the Company retains the right, in its sole discretion, to increase or reduce
this minimum net equity investment requirement with respect to any investor or
any Property. As used herein “Total Equity Amount” refers to the cash purchase
price of an Interest(s) less the amount of any Purchaser Loan (as defined in the
Memorandum, Property Supplement(s) and any applicable Modified Fee
Supplement(s)).
The Company and Black Creek Capital Markets, LLC (the "Dealer Manager") entered
into that certain Amended and Restated Dealer Manager Agreement with respect to
the Private Placements dated August 13, 2018 (as amended from time to time, the
“First Amended and Restated





--------------------------------------------------------------------------------





DMA"). The Company and Dealer Manager agree hereby to amend, restate and replace
the First Amended and Restated DMA to modify certain terms.
Terms not defined herein shall have the same meaning as in the Memorandum,
Property Supplement(s) and any applicable Modified Fee Supplement(s).
In connection herewith, the Company, the Operating Partnership, DPF, and Dealer
Manager hereby agree to amend and restate the First Amended and Restated DMA to
state as follows:
1.Representations and Warranties of the Company. The Company represents and
warrants to the Dealer Manager that:
a.    The Private Placements have not been and will not be registered with the
Securities and Exchange Commission (the “Commission”). The Interests are to be
offered and sold in reliance upon an exemption from the registration
requirements of Section 5 of the Securities Act. The Company will use its best
efforts to conduct the Private Placements in compliance with the requirements of
Regulation D and will file all appropriate notices of the Private Placements
with the Commission.
b.    The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, with all requisite power
and authority to conduct its business as described in the Memorandum.
c.    Neither the Memorandum (as amended or supplemented, if applicable) nor the
prospectus relating to a public offering from time to time of the Class E, Class
T, Class D, Class I and Class S shares of common stock of DPF (such prospectus,
as the same may be supplemented or amended from time to time, and including the
documents incorporated by reference therein, is referred to herein as the “DPF
Prospectus”)) (as amended or supplemented, if applicable), each as of its date
(or as of the date of any such amendment or supplement, if applicable), contains
any untrue statement of material fact or omits to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the foregoing provisions of this Section 1.c. will not extend to
such statements contained in or omitted from the Memorandum or DPF Prospectus
which are based upon information furnished by the Dealer Manager in writing to
the Company specifically for inclusion therein.
d.    This Agreement has been duly authorized, executed and delivered by the
Company, and assuming due authorization, execution and delivery of this
Agreement by the Dealer Manager, will constitute a valid and legally binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability and except that
rights to indemnity and contribution hereunder may be limited by applicable law
and public policy.





--------------------------------------------------------------------------------





e.    No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the
Company of this Agreement or the sale by the Company of Interests, except such
as have already been obtained or as may be required under the Securities Act or
applicable state securities laws.
f.    There are no actions, suits or proceedings pending or, to the knowledge of
the Company, threatened against the Company at law or in equity or before or by
any Federal or state commission, regulatory body or administrative agency or
other governmental body, domestic or foreign, which could reasonably be expected
to have a material adverse effect on the business or property of the Company and
its subsidiaries, taken as a whole.
g.    The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and compliance with the terms of this Agreement
by the Company will not conflict with or constitute a default under (i) its
organizational documents, (ii) any indenture, mortgage, deed of trust or lease
to which the Company or any of its subsidiaries is a party or by which it or any
of them may be bound, or to which any of the property or assets of the Company
or any of its subsidiaries is subject, or (iii) any rule, regulation, writ,
injunction or decree of any government, governmental instrumentality or court,
domestic or foreign, having jurisdiction over the Company or any subsidiary or
any of their assets, properties or operations, except in the case of clause (ii)
or (iii) for such conflicts or defaults that would not individually or in the
aggregate have a material adverse effect on the condition (financial or
otherwise), business, properties or results of operations of the Company and its
subsidiaries taken as a whole.
h.    The Company has full legal right, power and authority to enter into this
Agreement and to perform the Private Placement transactions contemplated hereby.
i.    At the time of the offer of any Interests, such Interests will be exempt
from registration in each state that the Dealer Manager has notified the Company
in advance in writing that the Dealer Manager plans to offer the Interests,
unless the Company has notified the Dealer Manager in writing that the Interests
are not eligible to be sold.
j.    Neither the Company nor any of its predecessors or affiliates have, to the
best of its knowledge, offered or sold any Interests or any other securities the
offer or sale of which would be deemed to be “integrated” by the Commission or
the courts under the standards of existing judicial interpretations or rules or
regulations under the Securities Act with offers or sales of the Interests
proposed to be made pursuant hereto or for the purpose of determining whether a
public offering of the Interests had been made.
k.    None of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
Private Placements, any beneficial owner (as that term is defined under Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of





--------------------------------------------------------------------------------





sale (each, a “Company Covered Person” and, together, “Company Covered Persons”)
is subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has exercised, and during the term of the
Private Placements will continue to exercise, reasonable care to determine
whether any Company Covered Person, any Dealer Manager Covered Person (as
defined in Section 4.m. below) and any Dealer Covered Person (as defined in
Section 4.n. below) is subject to a Disqualification Event. The Company will
immediately comply, to the extent applicable, with its disclosure obligations
under Rule 506(e), and will immediately effect the preparation of an amended or
supplemented Memorandum that will contain any such required disclosure and will,
at no expense to the Dealer Manager, promptly furnish the Dealer Manager with
such number of printed copies of such amended or supplemented Memorandum
containing any such required disclosure, including any exhibits thereto, as the
Dealer Manager may reasonably request.
l.    The Company is not aware of any person (other than any Company Covered
Person, Dealer Manager Covered Person or Dealer Covered Person) that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any Interests.
m.    With respect to each Company Covered Person, the Company has established
procedures reasonably designed to ensure that the Company receives notice from
each such Company Covered Person of (i) any Disqualification Event relating to
that Company Covered Person, and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to that Company Covered Person.
n.    The representations and warranties in Sections 1.k. through 1.m. are and
shall be continuing representations and warranties throughout the term of the
Private Placements. The Company will promptly notify the Dealer Manager in
writing upon becoming aware of any fact which makes any such representation or
warranty untrue.
2.    Covenants of the Company. The Company covenants and agrees with the Dealer
Manager that:
a.    It will, at no expense to the Dealer Manager, furnish the Dealer Manager
with such number of serially numbered copies of the Memorandum, including all
amendments, supplements and exhibits thereto, as the Dealer Manager may
reasonably request for the purposes contemplated by federal and state securities
laws. It will similarly furnish to the Dealer Manager and others designated by
the Dealer Manager as many copies of the following documents as the Dealer
Manager may reasonably request: (a) this Agreement; (b) Property Supplement(s)
and any applicable Modified Fee Supplement(s); (c) the DPF Prospectus and (d)
any other printed sales literature or other materials the use of which has been
approved in writing by the Company.
b.    If at any time during a Private Placement, any event occurs as a result of
which, in the opinion of the Company, the Memorandum or DPF Prospectus would
include an





--------------------------------------------------------------------------------





untrue statement of a material fact or, in light of the circumstances under
which they were made, omit to state any material fact necessary to make the
statements therein not misleading, the Company will promptly notify the Dealer
Manager thereof (unless the information shall have been received from the Dealer
Manager) and will effect or cause the effect of the preparation of an amended or
supplemented Memorandum or DPF Prospectus, as applicable, which will correct
such statement or omission and will furnish to the Dealer Manager such number of
copies of such amended or supplemented Memorandum or DPF Prospectus, as
applicable, as the Dealer Manager may reasonably request.
c.    The Company will not conduct the Private Placements or offer or sell any
of the Interests by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D.
d.    The Company will cause to be prepared, executed and timely filed with the
Commission such notices on Form D as are required by Rule 503 of Regulation D
and will take all action necessary to comply with Rule 503 of Regulation D
e.    The Company will notify the Dealer Manager in writing, promptly upon the
occurrence of (i) any Disqualification Event relating to any Company Covered
Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Company Covered Person.
3.    Representations and Warranties of the Dealer Manager.
The Dealer Manager represents and warrants to the Company that:
a.    The Dealer Manager is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Colorado, with all
requisite power and authority to enter into this Agreement and to carry out its
obligations hereunder.
b.    This Agreement has been duly authorized, executed and delivered by the
Dealer Manager, and assuming due authorization, execution and delivery of this
Agreement by the Company, will constitute a valid and legally binding agreement
of the Dealer Manager enforceable against the Dealer Manager in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability and except that
rights to indemnity and contribution hereunder may be limited by applicable law
and public policy.
c.    The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and compliance with the terms of this Agreement
by the Dealer Manager will not conflict with or constitute a default under (i)
its organizational documents, (ii) any indenture, mortgage, deed of trust or
lease to which the Dealer Manager or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Dealer Manager or any of its subsidiaries is subject, or (iii) any rule,
regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having





--------------------------------------------------------------------------------





jurisdiction over the Dealer Manager or any subsidiary or any of their assets,
properties or operations, except in the case of clause (ii) or (iii) for such
conflicts or defaults that would not individually or in the aggregate have a
material adverse effect on the condition (financial or otherwise), business,
properties or results of operations of the Dealer Manager and its subsidiaries
taken as a whole.
d.    The Dealer Manager is, and during the term of this Agreement will be, duly
registered as a broker-dealer pursuant to the provisions of the Exchange Act, a
broker-dealer duly registered as such in the State of Colorado, a member in good
standing of the Financial Industry Regulatory Authority, Inc. (“FINRA”), and a
broker or dealer duly registered as such in those states where the Dealer
Manager is required to be registered in order to carry out the Private
Placements contemplated by the Memorandum, Property Supplement(s) and any
applicable Modified Fee Supplement(s). The Dealer Manager is in compliance with
all applicable rules and regulations to which it is subject, including without
limitation, those under the Exchange Act and the Rules promulgated by FINRA.
e.    The information under the caption “Private Placement” in the Memorandum
and all other information furnished to the Company by the Dealer Manager in
writing expressly for use in the Memorandum, or any amendment or supplement
thereto, does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
f.    The Dealer Manager acknowledges that the Private Placements are
inappropriate for and shall not be used for any form of prospecting, and that
the Commission staff has indicated that it believes furnishing copies of a
private placement memorandum (or a description of the terms of a security to be
privately placed) to lawyers, accountants or other professionals and asking such
lawyers, accountants or other professionals to call an offering to the attention
of their clients who might be interested or to otherwise facilitate the offering
(the “Financial Intermediaries”) may constitute a general solicitation. The
Dealer Manager further acknowledges that the use of Financial Intermediaries in
this manner is inconsistent with a private placement under Regulation D, and the
Dealer Manager covenants that it shall not initiate contact with a Financial
Intermediary, other than a registered representative of a registered broker
dealer or registered investment adviser, for the purpose of soliciting, directly
or indirectly, an offer to participate in a Private Placement.
4.    Covenants of the Dealer Manager.
The Dealer Manager will conduct the Private Placements in compliance with (i)
the private placement procedures set forth in the Memorandum, Property
Supplement(s) and any applicable Modified Fee Supplement(s); (ii) the
requirements of the Securities Act, including without limitation, Regulation D;
(iii) the requirements of the Exchange Act; (iv) all applicable state securities
laws; and (v) the Rules promulgated by FINRA. The Dealer Manager covenants and
agrees with the Company that:





--------------------------------------------------------------------------------





a.    During the course of a Private Placement, the Dealer Manager will not make
any untrue statement of a material fact or omit to state a material fact
required to be stated or necessary to make any statement, in light of the
circumstances under which it was made, not misleading concerning the Private
Placement or any matters set forth in or contemplated by the Memorandum,
Property Supplement(s) and any applicable Modified Fee Supplement(s).
b.    The Dealer Manager will not conduct a Private Placement or offer or sell
the Interests by means of:
(i)    any advertisement, article, notice or other communication mentioning the
Private Placement, Interests or Property published in any newspaper, magazine or
similar medium, cold mass mailings, broadcast over television, radio or the
internet, or an e-mail message sent to a large number of previously unknown
persons;
(ii)    any seminar or meeting, the attendees of which have been invited by any
general solicitation or general advertising; or (iii)    any letter, circular,
notice or other written communication constituting a form of general
solicitation or general advertising.
c.    The Dealer Manager will only use sales materials (other than the
Memorandum) the use of which in connection with a Private Placement has been
approved by the Company in writing, and will not provide any such materials to
any offeree unless such materials were accompanied or preceded by the
Memorandum.
d.    The Dealer Manager will notify the Company in advance in writing of the
states in which it or a Dealer plans to offer the Interests. If the Company
advises the Dealer Manager in writing that the Interests are not eligible to be
sold pursuant to an exemption from registration in, or if the Company (in its
sole discretion) otherwise elects not to offer the Interests in, one or more
states, the Dealer Manager will immediately cease and desist from offering
Interests to persons in such states.
e.    During the course of a Private Placement and prior to the sale of
Interests, the Dealer Manager will provide each offeree with a copy of the
Memorandum and a copy of the applicable Property Supplement for the Property and
any applicable Modified Fee Supplement relating to such offer.
f.    Until the termination of the Private Placement, if the Dealer Manager has
been provided with a supplement or amendment to the Memorandum or a Property
Supplement, the Dealer Manager will promptly distribute such supplement or
amendment to persons who previously received a copy of the Memorandum, Property
Supplement or any applicable Modified Fee Supplement from it and who it believes
continue to be interested in participating in such Private Placement and will
include such supplement or amendment in all deliveries of the Memorandum,
Property Supplement(s) and any applicable Modified Fee Supplement(s) after
receipt of any such supplement or amendment.





--------------------------------------------------------------------------------





g.    The Dealer Manager will not make any oral or written representations on
behalf of the Company other than those contained in the Memorandum or DPF
Prospectus unless the making of such representations has been approved by the
Company in writing, nor will the Dealer Manager act as an agent of the Company
or for the Company in any other capacity except as expressly set forth herein.
h.    The Dealer Manager will not execute any transaction in which a subscriber
invests in the Interests in a discretionary account without prior written
approval of the transaction by the subscriber.
i.    Except for a Distribution Agreement, no agreement will be made by the
Dealer Manager with any person permitting the resale, repurchase or distribution
of any Interests.
j.    The Dealer Manager will not accept, and will not be required to accept,
any checks or funds representing an equity investment by a subscriber in the
Interests.
k.    The Dealer Manager will furnish to the Company upon request a complete
list of all persons and entities who have received a Memorandum and such
parties’ addresses.
l.    The Dealer Manager will comply with all applicable federal and state laws
and regulations relating to the collection, maintenance and disclosure of
non-public information provided by prospective investors in connection with
their proposed investment in the Interests.
m.    The Dealer Manager represents that neither it, nor any of its directors,
executive officers, general partners, managing members or other officers
participating in the offering of Interests, nor any of the directors, executive
officers or other officers participating in the offering of Interests of any
such general partner or managing member, nor any other officers, employees or
associated persons of the Dealer Manager or any such general partner or managing
member that have been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of any Interests (each, a
“Dealer Manager Covered Person” and, together, “Dealer Manager Covered
Persons”), is subject to any Disqualification Event except for a
Disqualification Event (i) contemplated by Rule 506(d)(2) of the Securities Act
and (ii) a description of which has been furnished in writing to the Company
prior to the date hereof.
n.    In its agreements with the Dealers, the Dealer Manager will require the
Dealers to represent that neither the Dealer, nor any of its directors,
executive officers, general partners, managing members or other officers
participating in the offering of Interests, nor any of the directors, executive
officers or other officers participating in the offering of Interests of any
such general partner or managing member, nor any other officers, employees or
associated persons of the Dealer or any such general partner or managing member
that have been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of any Interests (each, a
“Dealer Covered Person” and, together, “Dealer Covered Persons”), is subject to
any Disqualification Event except for a Disqualification Event (i) contemplated
by Rule 506(d)(2) of the Securities Act and (ii) a description of a Distribution
Agreement which has been furnished





--------------------------------------------------------------------------------





in writing to the Dealer Manager prior to the date of the between the Dealer
Manager and such Dealer.
o.    The Dealer Manager represents that it is not aware of any person (other
than any Company Covered Person, Dealer Manager Covered Person or Dealer Covered
Person) that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of any Interests. The
Dealer Manager will notify the Company of any agreement entered into between the
Dealer Manager and any such person in connection with such sale.
p.    The representations, warranties and covenants in Sections 4.m. through
4.o. above are and shall be continuing representations, warranties and covenants
throughout the term of the Private Placements. The Dealer Manager will notify
the Company in writing promptly upon the occurrence of (i) any Disqualification
Event relating to any Dealer Manager Covered Person not previously disclosed to
the Company in accordance with Section 4.m. above, and (ii) any event that
would, with the passage of time, become a Disqualification Event relating to any
Dealer Manager Covered Person.
q.    In its agreements with the Dealers, the Dealer Manager will require that
the Dealers notify the Dealer Manager in writing promptly upon the occurrence of
(i) any Disqualification Event relating to any Dealer Covered Person not
previously disclosed to the Dealer Manager, and (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Dealer
Covered Person. The Dealer Manager will notify the Company in writing promptly
upon receiving notification from any Dealer of the occurrence of any such event
described in this paragraph.
r.    The Dealer Manager acknowledges that, with respect to each Dealer Manager
Covered Person and Dealer Covered Person, the Company is relying upon the
representations, covenants and agreements of the Dealer Manager set forth in
this Section 4 and the representations, covenants and agreements of the Dealers
referred to in this Section 4 as procedures reasonably designed to ensure that
the Company receives notice from each such Dealer Manager Covered Person or
Dealer Covered Person of (i) any Disqualification Event relating to that Dealer
Manager Covered Person or Dealer Covered Person, and (ii) any event that would,
with the passage of time, become a Disqualification Event relating to that
Dealer Manager Covered Person or Dealer Covered Person.
s.    The Dealer Manager will provide, and in its agreements with the Dealers
will require the Dealers to provide, such certifications, documentation, and
other information reasonably requested by the Company from time to time which
the Company deems to be necessary or advisable to carry out the exercise of
reasonable care under Rule 506(d) and (e) under the Securities Act in connection
with the Private Placements.
t.    The Dealer Manager shall, and shall cause each Dealer, to recommend
Interests only to a prospective investor whom the Dealer Manager or Dealer, as
applicable, has





--------------------------------------------------------------------------------





reasonable grounds to believe, and in fact believes, is an Accredited Investor
and otherwise meets the financial suitability and other purchaser requirements
set forth in the Memorandum, Property Supplement(s) and any applicable Modified
Fee Supplement(s). During the course of a Private Placement, the Dealer Manager
will comply, and shall direct each Dealer who enters into a Distribution
Agreement with the Dealer Manager to comply with the provisions of all
applicable rules and regulations relating to suitability of investors, including
without limitation, the provisions of Regulation D, Rule 506 promulgated under
the Securities Act and, if applicable, FINRA Rule 2111. The Dealer Manager shall
direct each Dealer who enters into a Distribution Agreement with the Dealer
Manager to make, or cause to be made, inquiries as required by this Agreement,
the Memorandum, Property Supplement(s) and any applicable Modified Fee
Supplement(s), or applicable law of all prospective investors to ascertain
whether a purchase of an Interest is suitable for the prospective investor. The
Dealer Manager shall direct each Dealer who enters into a Distribution Agreement
with the Dealer Manager to maintain in its files, for a period of six years
following the termination of the Private Placement, appropriate documents
disclosing the basis upon which the above determination of suitability was
reached as to each subscriber.
5.    Purchase, Sale and Delivery of Interests.
On the basis of the covenants, representations and warranties herein contained
and subject to the terms and conditions herein set forth:
a.    The Company hereby appoints the Dealer Manager as its agent and primary
distributor for the purpose of conducting the Private Placements and soliciting
subscriptions for Interests reflecting an indirect ownership of up to
$1,000,000,000 of Interests (measured from the Program Launch Date) in
accordance with the terms of the private placement procedures set forth in the
Memorandum, Property Supplement(s) and any applicable Modified Fee Supplement(s)
and the Dealer Manager agrees to use its best efforts to solicit such
subscriptions. The Dealer Manager may, however, discharge its responsibilities
under this Agreement by forming a group of securities dealers (referred to
herein as “Dealers”) who are members of FINRA acceptable to the Company, to
conduct the Private Placements and solicit subscribers for Interests. The Dealer
Manager will enter into a Selected Dealer Agreement in substantially the form
attached to this Agreement as Exhibit “A” (the “Selected Dealer Agreement”) with
each such Dealer, or such other forms of placement agent or other distribution
agreements (each, a “Distribution Agreement” and collectively, with the Selected
Dealer Agreements, the “Distribution Agreements”) as the Dealer Manager
determines to be necessary or appropriate with respect to the offer and sale of
Interests. Each Distribution Agreement will require the applicable Dealer to
represent and warrant, for the benefit of the Company, that it will conduct the
Private Placements in the manner set forth in Section 3 and Section 4 of this
Agreement. The Dealer Manager will have no authority to appoint any person or
other entity as an agent or sub-agent of the Dealer Manager or the Company in
connection with the Private Placements, except to appoint Dealers acceptable to
the Company pursuant to a Distribution Agreement. The subscriptions shall be
evidenced by the completion and execution by each prospective subscriber and
acceptance by the Company of a Purchase Agreement for the Interests. It is
understood that no subscription shall be regarded as effective unless and until
accepted by the





--------------------------------------------------------------------------------





Company or one of its agents on behalf of the Company, and the Company reserves
the right in its sole discretion for any reason to refuse any subscription to
participate in a Private Placement from any person at any time.
b.    Promptly after receiving written notification from the Company to commence
a Private Placement, the Dealer Manager and the Dealers shall commence the
offering of Interests to Accredited Investors, in jurisdictions in which the
Company has qualified for an exemption from registration or in which the Private
Placement is otherwise permitted. The Dealer Manager and the Dealers will
suspend or terminate offering Interests upon request of the Company at any time
and will resume offering Interests upon any subsequent request of the Company.
c.    Except with respect to Type S DST Interests (defined below) or as provided
in the section entitled “Private Placement” in the Memorandum, Property
Supplement(s) and any applicable Modified Fee Supplement(s), as compensation for
the services rendered by the Dealer Manager, the Company agrees that it will pay
to the Dealer Manager selling commissions in the amount of up to 5% of the Total
Equity Amount, all or a portion of which may be re-allowed to Dealers by the
Dealer Manager, plus a dealer manager fee in the amount of up to 1.5% of the
Total Equity Amount with respect to transactions consummated pursuant to the
Private Placement, all or a portion of which may be re-allowed to Dealers by the
Dealer Manager.
d.    Certain Interests may be classified as Series 1 Type S DST Interests
(“Series 1 Type S Interests”) or Series 2 Type S DST Interests (“Series 2 Type S
Interests”) in the Memorandum, Property Supplement(s) and any applicable
Modified Fee Supplement(s) (Series 1 Type S Interests and Series 2 Type S
Interests may be collectively referred to as “Type S DST Interests”). Except as
provided in the section entitled “Private Placement” in the Memorandum, Property
Supplement(s) and any applicable Modified Fee Supplement(s), as compensation for
the services rendered by the Dealer Manager, the Company agrees that it will pay
to the Dealer Manager selling commissions in the amount of up to 3% of the Total
Equity Amount, all or a portion of which may be re-allowed to Dealers by the
Dealer Manager, with respect to Type S DST Interest transactions consummated
pursuant to the Private Placement. In addition, the Company will pay to the
Dealer Manager an annual investor servicing fee (the “Class S Investor Servicing
Fee”), all or a portion of which may be re-allowed to Dealers by the Dealer
Manager, equal to the following:
(i)    prior to the Operating Partnership’s exercise of the FMV Option (as
defined in the Memorandum, Property Supplement(s) and any applicable Modified
Fee Supplement(s)), up to 0.25% per annum of the aggregate value of the Type S
DST Interests in each Trust, determined separately with respect to each Trust.
During the Offering Period of each Trust, such aggregate value will be equal to
the product of (A) the fair market value of the property or properties held by
such Trust (directly or indirectly through one or more subsidiary Delaware
statutory trusts), taking the Master Lease into account, as disclosed in the
documentation underlying the Offering of Interests in such Trust, reduced by the
amount of any loans undertaken by subscribers of Interests to acquire Interests
in such Trust pursuant to the investor loan program described in the
documentation underlying the Offering of Interests in such Trust, multiplied by
(2) the percentage





--------------------------------------------------------------------------------





ownership interest of the subscribers of Interests in such Trust. From and after
the conclusion of the Offering Period of each Trust, such aggregate value will
be equal to the product of (A) the fair market value of the property or
properties held by such Trust (directly or indirectly through one or more
subsidiary Delaware statutory trusts), taking the Master Lease into account, as
determined from time to time by DPF’s third-party valuation consultant (based
initially upon receipt of an appraisal and thereafter as updated by a third
party valuation consultant), reduced by the amount of any loans undertaken by
subscribers of Interests to acquire Interests in such Trust pursuant to the
investor loan program described in the documentation underlying the Offering of
Interests in such Trust, multiplied by (2) the percentage ownership interest of
the subscribers of Interests in such Trust.
(ii)    following the Operating Partnership’s exercise of the FMV Option and
delivery of Series 1 Class S OP Units (as defined in the Operating Partnership’s
partnership agreement) (or, potentially, shares of Class S Common Stock pursuant
to the redemption provisions of the Operation Partnership): 0.85% per annum of
the net asset value of the Series 1 Class S OP Units or Class S Common Stock, as
applicable (calculated monthly in accordance with DPF’s valuation policies, as
they may be amended from time to time), held by the subscribers of the Interests
in such Trust or Class S OP Units or Class S Common Stock, as applicable,
provided, however, that solely with respect to Series 2 Class S OP Units (as
defined in the Operating Partnership’s partnership agreement), the Class S
Investor Servicing Fee shall be 0.50% per annum of the net asset value of the
Series 2 Class S OP Units (calculated monthly in accordance with DPF’s valuation
policies, as they may be amended from time to time). Notwithstanding the reduced
Class S Investor Servicing Fee with respect to the Series 2 Class S OP Units, if
the Series 2 Class S OP Units are converted to Class S Common Stock, then the
Class S Investor Servicing Fee will increase to 0.85% per annum of the net asset
value of the Class S Common Stock (calculated monthly in accordance with DPF’s
valuation policies, as they may be amended from time to time).
(iii)    Prior to the Operating Partnership’s exercise of the FMV Option, the
Class S Investor Servicing Fee shall be payable quarterly and paid by Dealer
Manager out of distributions to the subscribers for Interests. Following the
Operating Partnership’s exercise of the FMV Option, the Class S Investor
Servicing Fee shall be payable monthly by the Dealer Manager out of
distributions to the subscribers for Interests or Class S OP Units or Class S
Common Stock, as applicable.
(iv)    If, subsequently, DPF delivers Class S shares of DPF common stock
(“Class S Shares”) in exchange for such Class S OP Units pursuant to the
redemption provisions of the Operating Partnership’s partnership agreement, then
DPF shall be responsible for payment of the Class S Investor Servicing Fee. For
purposes of determining when any such shares of Class S Common Stock will
convert into shares of Class I Common Stock pursuant to DPF’s charter, the Total
Account-Level Underwriting Compensation (as defined in DPF’s charter) paid with
respect to such shares of Class S Common Stock shall include any and all fees
and commissions (whether paid up-front or on an ongoing basis) payable to
underwriters, dealer managers or other broker-dealers in connection with the
sale or servicing of (A) the original Type S DST Interests that were





--------------------------------------------------------------------------------





ultimately converted into and/or exchanged for such shares of Class S Common
Stock, (B) the Class S OP Units issued upon exercise of the Operating
Partnership’s option with respect to such Type S DST Interests, and/or (C) such
shares of Class S Common Stock, and the aggregate purchase price of all such
shares of Class S Common Stock shall be deemed to be the original purchase price
of the Type S DST Interests.
(v)    All ongoing fees described in this paragraph 5.d shall cease being paid
to Dealer Manager upon conversion of Class S Shares to Class I Shares.
e.    Certain Interests may be classified as Series 1 Type T DST Interests
(“Series 1 Type T Interests”) or Series 2 Type T DST Interests (“Series 2 Type T
Interests”) in the Memorandum, Property Supplement(s) and any applicable
Modified Fee Supplement(s) (Series 1 Type T Interests and Series 2 Type T
Interests may be collectively referred to as “Type T DST Interests”). Type T DST
Interests may be sold to certain purchasers (“Class T Purchasers”) pursuant to
specified terms set forth in an applicable Modified Fee Supplement as determined
by Dealer Manager. In addition, to the compensation provided for in Section 5.c
above, the Dealer Manager will be paid the following with respect to Type T DST
Interests sold to such Class T Purchasers, all or a portion of which may be
re-allowed to Dealers by the Dealer Manager:
(i)    Following the Operating Partnership’s exercise of the FMV Option and
delivery of Series 1 or Series 2 Class T OP Units (each as defined in the
Operating Partnership’s partnership agreement) or shares of Class T Common Stock
(as defined in DPF’s charter) in respect of Series 1 or Series 2 Class T Units
pursuant to the redemption provisions of the Operating Partnership
(individually, a “Resulting Class T Security” and collectively, the “Resulting
Class T Securities”), the Operating Partnership (with respect to outstanding
Series 1 or Series 2 Class T OP Units) or DPF (with respect to outstanding
shares of Class T Common Stock) agrees that it will pay to the Dealer Manager
0.85% per annum of the net asset value of the Resulting Class T Securities, as
applicable (calculated monthly in accordance with DPF’s valuation policies, as
they may be amended from time to time) (the “Class T Investor Servicing Fee”),
which will be allocated to the holders of Class T OP Units (or shares of Class T
Common Stock) through a reduction in their distribution; provided, however, that
a Modified Fee Supplement as determined by the Dealer Manager may provide for an
aggregate cap on the maximum amount of the Class T Investor Servicing Fee that
may be paid with respect to Series 2 Class T Units acquired in a Private
Placement (a “Service Fee Cap”). In addition, no Class T Investor Servicing Fee
shall be due or paid with respect to outstanding Class I OP Units (as defined in
the Operating Partnership’s partnership agreement) or shares of Class I Common
Stock (as defined in DPF’s charter). The Class T Investor Servicing Fee will be
paid monthly in arrears. In calculating the Class T Investor Servicing Fee, the
Operating Partnership and DPF will use the most recently disclosed monthly NAV
before giving effect to the monthly Class T Investor Servicing Fee on Resulting
Class T Securities.
(ii)    In the event that the FMV Option is exercised, then, once the aggregate
amount of Class T Investor Servicing Fees paid to the Dealer Manager with
respect to the Series 2 Class T OP Units related to any single purchase of
Interests in a Private Placement





--------------------------------------------------------------------------------





equals an applicable Service Fee Cap (if any), then such Series 2 Class T OP
Units will convert to Class I OP Units, at an exchange ratio that takes into
account the different NAVs of such securities (if applicable).
(iii)    For purposes of determining when any such shares of Class T Common
Stock will convert into shares of Class I Common Stock pursuant to DPF’s
charter, the Total Account-Level Underwriting Compensation (as defined in DPF’s
charter) paid with respect to such shares of Class T Common Stock shall include
any and all fees and commissions (whether paid up-front or on an ongoing basis)
payable to underwriters, dealer managers or other broker-dealers in connection
with the sale or servicing of the original Interests that were ultimately
converted into and/or exchanged for such shares of Class T Common Stock as well
as any other Resulting Class T Securities related to such Interests, and the
aggregate purchase price of all such shares of Class T Common Stock shall be
deemed to be the original purchase price of such Interests.
(iv)    All ongoing fees described in this paragraph 5.e shall cease being paid
to Dealer Manager upon (x) the conversion of shares of Class T Common Stock to
shares of Class I Common Stock, or (y) the conversion of Series 2 Class T OP
Units to Class I OP Units.
f.    The Company will not be liable or responsible to any Dealer for direct
payment of commissions or fees to such Dealer, it being the sole and exclusive
responsibility of the Dealer Manager for payment of commissions or fees to
Dealers. Notwithstanding the above, at its discretion, the Company or any Trust
may act as agent of the Dealer Manager by making direct payment of commissions
or fees to such Dealers without incurring any liability therefor. At its
discretion, any Trust may act as agent of the Company by making direct payment
of commissions to fees to the Dealer Manager.
g.    The selling commission may be reduced to zero by the Dealer Manager in
connection with certain categories of sales, including sales through investment
advisors or banks acting as trustees or fiduciaries and sales to our affiliates.
Certain Dealers may also agree to reduce the selling commission to less than 5%
for certain purchasers. If the selling commission is reduced, the purchase price
will also be reduced by the “Reduced Commission Discount” which is defined as: 1
minus the ratio of (1) 90.75% divided by (2) 90.75% plus the percentage points
that the commission is reduced. For example, if a Dealer wanted to reduce its
commission from 5% to 3% and the purchase price was $100,000, then the Reduced
Commission Discount would equal approximately 2.1563% and the reduced purchase
price would equal $97,843.67 for that purchaser.
h.    In addition to the other items of underwriting compensation set forth in
this Section 5, the Company shall reimburse the Dealer Manager or Black Creek
Diversified Property Advisors LLC (the “Advisor”) for certain costs and expenses
incurred by such entities incident to the Private Placements, to the extent
permitted pursuant to prevailing rules and regulations of FINRA, including
expenses, fees and taxes incurred in connection with: (a) customary travel,
lodging, meals and reasonable entertainment expenses incurred in connection with
the Private Placements; (b) costs and expenses of conducting educational
conferences and seminars, attending





--------------------------------------------------------------------------------





broker-dealer sponsored conferences, or educational conferences sponsored by the
Company; (c) customary promotional items; and (d) legal fees of the Dealer
Manager.
i.    In addition to reimbursement as provided under Section 5.i, the Company
shall also reimburse the Dealer Manager for reasonable bona fide due diligence
expenses incurred by any Dealer. The Dealer Manager shall obtain from any Dealer
and provide to the Company a detailed and itemized invoice for any such due
diligence expenses.
j.    The Company reserves the right, in its sole discretion, to refuse to
accept any or all subscriptions for Interests tendered by the Dealer Manager or
its Dealers, and/or to terminate a Private Placement of Interests at any time
prior to the scheduled termination date of a Private Placement. In the event
that a Private Placement is terminated for any reason prior to its completion
and the purchase of the Interests as contemplated in the Memorandum, the Dealer
Manager will be entitled to no compensation in connection with its offering or
sale of the offered Interests.
k.    A Private Placement of Interests will be at the offering prices and upon
all the terms and conditions set forth in the Memorandum, Property Supplement(s)
and any applicable Modified Fee Supplement(s) and the exhibits and any
supplements thereto.
6.    Indemnification.
a.    Subject to the conditions set forth below, the Company agrees to indemnify
and hold harmless the Dealer Manager, the Dealers and their respective
affiliates, directors, officers, employees and agents and each person, if any,
who controls the Dealer Manager or Dealer within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (each and collectively, a
“DM Related Party”), from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other reasonable
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred) (collectively, “Claims”),
caused by, arising out of or based upon:
(i)    any untrue statement or alleged untrue statement of a material fact
contained in the Memorandum (or any amendment or supplement thereto), a Property
Supplement or the DPF Prospectus (or any amendment or supplement thereto), or
any omission or alleged omission to state therein a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company shall
not be responsible for any Claims relating to this Section 6.a. to the extent
that (A) such Claims are attributable to the failure of the Dealer Manager or a
Dealer to deliver to a purchaser an updated or supplemented Memorandum, Property
Supplement(s) and any applicable Modified Fee Supplement(s), or DPF Prospectus
that corrects such untrue statement(s) or omission(s); or (B) such Claims arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made by the Dealer Manager, a Dealer or any other agents
of the Dealer Manager, or made in reliance upon and in conformity with any
information furnished to the Company in writing by such Dealer Manager or a
Dealer;





--------------------------------------------------------------------------------





(ii)    the failure of the Company to comply (through no failure of a DM Related
Party) with any of the applicable provisions of the Securities Act, the Exchange
Act, the rules and regulations promulgated under the Securities Act and the
Exchange Act (including, without limitation, Rule 506 of Regulation D) or any
other applicable state securities laws, rules or regulations (other than as a
result of breach of this Agreement or non-compliance with applicable securities
laws, rules or regulations or the private placement procedures set forth in the
Memorandum, Property Supplement(s) and any applicable Modified Fee Supplement(s)
by the Dealer Manager or any Dealer); or
(iii)    the material breach by the Company (through no failure of an DM Related
Party) of any term, condition, representation, warranty or covenant of the
Company set forth in this Agreement.
b.    Subject to the conditions set forth below, the Dealer Manager agrees to
indemnify and hold harmless the Company and its affiliates, directors, officers,
employees and agents and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act (each and collectively, a “Company Related Party”), from and against any and
all Claims, caused by, arising out of or based upon:
(i)    any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information furnished to the
Company in writing by the Dealer Manager expressly for use in the Memorandum or
any amendment or supplement thereto or a Property Supplement or any applicable
Modified Fee Supplement;
(ii)    any offers or sales in violation of the private placement procedures set
forth in the Memorandum, Property Supplement(s) and any applicable Modified Fee
Supplement(s) by the Dealer Manager or its representatives, employees or agents
(other than a Dealer);
(iii)    any unauthorized use of sales materials or unauthorized verbal or
written representations in connection with the Private Placement made by the
Dealer Manager or its representatives, employees or agents (other than a Dealer)
in violation of the Securities Act, or any other applicable federal or state
securities laws and regulations;
(iv)    the Dealer Manager’s failure to comply (through no failure of a Company
Related Party) with any of the applicable provisions of the Securities Act, the
Exchange Act, the rules and regulations promulgated under the Securities Act and
the Exchange Act (including without limitation Rule 506 of Regulation D) or any
other applicable state securities laws, rules or regulations;
(v)    the material breach by the Dealer Manager of any term, condition,
representation, warranty or covenant of the Dealer Manager set forth in this
Agreement; and
(vi)    the failure of the Dealer Manager to maintain its status as a registered
broker-dealer in accordance with the rules and regulations of the FINRA and any
applicable state





--------------------------------------------------------------------------------





broker-dealer registration requirements or the violation by the Dealer Manager
or any of its principals, managers, members, directors, officers, employees or
agents of any requirements, rules or regulations of the FINRA or any other state
laws, rules or regulations governing the licensing of or acting as a securities
broker-dealer.
c.    Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 6, notify in writing the indemnifying party of the commencement thereof;
the omission so to notify the indemnifying party will relieve it from liability
under this Section 6 only in the event and to the extent the failure to provide
such notice adversely affects the ability to defend such action. In case any
such action is brought against any indemnified party, and it notifies an
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, to the extent it may wish, jointly with any other indemnifying party
similarly notified, to participate in the defense thereof, with separate
counsel. Such participation shall not relieve such indemnifying party of the
obligation to reimburse the indemnified party for reasonable legal and other
expenses (subject to paragraph d. of this Section 6) incurred by such
indemnified party in defending itself, except for such expenses incurred after
the indemnifying party has deposited funds sufficient to effect the settlement,
with prejudice, of the claim in respect of which indemnity is sought. Any such
indemnifying party shall not be liable to any such indemnified party on account
of any settlement of any claim or action effected without the consent of such
indemnifying party.
d.    The indemnifying party shall pay all legal fees and expenses of the
indemnified party in the defense of such claims or actions; provided, however,
that the indemnifying party shall not be obliged to pay legal expenses and fees
to more than one law firm in connection with the defense of similar claims
arising out of the same alleged acts or omissions giving rise to such claims
notwithstanding that such actions or claims are alleged or brought by one or
more parties against more than one indemnified party. If such claims or actions
are alleged or brought against more than one indemnified party, then the
indemnifying party shall only be obliged to reimburse the expenses and fees of
the one law firm that has been selected by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.
e.    If the indemnification provided for in paragraphs a. and b. above is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect both the relative benefits received by the indemnified
party or parties on





--------------------------------------------------------------------------------





the one hand and indemnifying party or parties on the other hand, from the
Private Placement and the relative fault of the indemnified party or parties on
the one hand and the indemnifying party or parties on the other hand in
connection with the statements, omissions, representations, violations, actions
or failures to act that resulted in such losses, claims, damages or liabilities,
as well as any other relevant equitable considerations.
f.    The Company and the Dealer Manager agree that it would not be just and
equitable if contribution pursuant to this Section 6 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph e. above. The amount paid
or payable by an indemnified party as a result of the losses, claims, damages
and liabilities referred to in paragraph e. above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such indemnified party in connection with any such action or claim. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Dealer Manager’s and
Dealers’ obligations to contribute pursuant to this Section 6 are several in
proportion to their respective obligations hereunder and under any Distribution
Agreement and not joint.
g.    The remedies provided for in this Section 6 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
indemnified party at law or in equity.
h.    A successor of any of the parties to this Agreement shall be entitled to
the benefits of the indemnity agreements contained in this Section 6.
7.    Arbitration. Any dispute, controversy or claim arising between the parties
relating to this Agreement (whether such dispute arises under any federal, state
or local statute or regulation, or at common law), shall be resolved by final
and binding arbitration administered in accordance with the then current rules
of the American Arbitration Association (“AAA”). Any matter to be settled by
arbitration shall be submitted to the AAA in Denver, Colorado and the parties
agree to abide by all awards rendered in such proceedings. The parties shall
attempt to designate one arbitrator from the AAA, but if they are unable to do
so, then the AAA shall designate an arbitrator. Any arbitrator selected by the
parties or the AAA shall be a qualified Person with no less than ten (10) years
of experience as a business appraiser and who has experience with complex real
estate disputes. The arbitration shall be final and binding, and enforceable in
any court of competent jurisdiction. All awards may be filed with the clerk of
one or more courts, state or federal having jurisdiction over the party against
whom such award is rendered or his or her property, as a basis of judgment and
of the issuance of execution for its collection.
8.    Survival of Provisions. The respective agreements, representations and
warranties of the Company and the Dealer Manager set forth in this Agreement
shall remain operative and in full force and effect regardless of (a) any
termination of this Agreement, (b) any investigation made by or on behalf of the
Dealer Manager or any Dealer or any person controlling the Dealer Manager





--------------------------------------------------------------------------------





or any Dealer or by or on behalf of the Company or any person controlling the
Company, and (c) the acceptance of any subscription for the Interests.
9.    Notice. All notices will be in writing and will be duly given to the
Dealer Manager when mailed to Black Creek Capital Markets, LLC, 518 17th Street,
17th Floor, Denver, Colorado 80202, Attn: Steve Stroker, and to the Company, the
Operating Partnership or DPF when mailed to Black Creek Exchange LLC, 518 17th
Floor, Denver, Colorado 80202, Attn: Lainie P. Minnick.
10.    Costs of Compliance and Private Placement. The Dealer Manager will pay
all of its own costs and expenses necessary for the Dealer Manager to remain in
compliance with any applicable federal, state or FINRA laws, rules or
regulations in order to participate in the Private Placement as a broker/dealer.
The Company agrees to pay all other expenses incident to the performance of its
obligations hereunder, including all expenses incident to filings with federal
and state regulatory authorities and to the exemption of the Interests under
federal and state securities laws, including fees and disbursements of the
Company’s counsel, and all costs of reproduction and distribution of the
Memorandum, Property Supplement(s), any applicable Modified Fee Supplement(s),
and any amendment or supplement thereto.
11.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
12.    Severability. If any portion of this Agreement shall be held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be considered valid and operative and effect shall be given to
the intent manifested by the portion held invalid or inoperative.
13.    Delay. Neither the failure nor any delay on the part of any party to this
Agreement to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall a waiver of any right,
remedy, power, or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power, or privilege with respect to any subsequent
occurrence.
14.    Counterparts. This Agreement may be executed in any number of
counterparts. Each counterpart, when executed and delivered, shall be an
original contract, but all counterparts, when taken together, shall constitute
one and the same Agreement.
15.    Third Party Beneficiaries; Successors; Assignment; Amendment.
a.    This Agreement shall inure to the benefit of and be binding upon the
Dealer Manager, the Company, each Dealer who enters into a Distribution
Agreement with the Dealer Manager and their respective successors. Nothing in
this Agreement is intended or shall be construed to give to any other person any
right, remedy or claim, except as otherwise specifically provided herein.





--------------------------------------------------------------------------------





b.    Subject to the prior written consent of the Company, which consent shall
not be unreasonably withheld, the Dealer Manager may assign its rights and
obligations under this Agreement to a registered broker-dealer that is a member
in good standing of the FINRA.
c.    This Agreement may be amended by the written agreement of the Dealer
Manager and the Company.
16.    Term. Any party to this Agreement shall have the right to terminate this
Agreement on 60 days’ written notice.
******





--------------------------------------------------------------------------------







If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.
Very truly yours,
BLACK CREEK EXCHANGE LLC,
a Delaware limited liability company
By: BCD TRS CORP., a Delaware corporation, its sole member
By: Black Creek Diversified Property Operating Partnership LP, a Delaware
limited partnership, its sole stockholder
By: Black Creek Diversified Property Fund Inc., a Maryland corporation, its
general partner
By: /s/ Lainie Minnick
Name: Lainie Minnick    
Title: Chief Financial Officer    
Accepted and agreed to as of the
date first above written:
BLACK CREEK CAPITAL MARKETS, LLC,
a Colorado limited liability company
By: /s/ Brian Magner
Name:    Brian Magner
Title:    Chief Compliance Officer





--------------------------------------------------------------------------------







EXECUTING THIS AGREEMENT SOLELY FOR PURPOSES OF ACKNOWLEDGING ITS OBLIGATIONS IN
SECTION 5.d AND 5.e OF THIS AGREEMENT:
BLACK CREEK DIVERSIFIED PROPERTY OPERATING PARTNERSHIP LP,

a Delaware limited partnership
By: Black Creek Diversified Property Fund Inc.,
a Maryland corporation, its general partner
By: /s/ Lainie P. Minnick
Name:    Lainie P. Minnick
Title:    Chief Financial Officer
BLACK CREEK DIVERSIFIED PROPERTY FUND INC.,
a Maryland corporation
By: /s/ Lainie P. Minnick
Name:    Lainie P. Minnick
Title:    Chief Financial Officer



